Citation Nr: 1208396	
Decision Date: 03/05/12    Archive Date: 03/16/12

DOCKET NO.  06-20 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for seronegative rheumatoid-like polyarthritis with involvement to include in the hands, right shoulder, right hip, and lumbosacral spine, currently rated as 60 percent disabling. 

2.  Entitlement to an increased rating for status post antrectomy, vagotomy, and Billroth I for peptic ulcer disease with mild dumping syndrome and gastro-esophageal reflux, currently rated as 20 percent disabling. 


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel

INTRODUCTION

The Veteran had over 21 years of active service with retirement in April 1979. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from decisions by the Department of Veterans Affairs (VA) Waco, Texas Regional Office (RO). 

This case has previously come before the Board.  In October 2009, the issues were remanded to the agency of original jurisdiction (AOJ) for additional development.  The case has been returned to the Board for further appellate review.  

A hearing was held at the RO before the undersigned Veterans Law Judge (VLJ) in March 2009. 


FINDINGS OF FACT

1.  The Veteran is left hand dominant; therefore his left shoulder and left elbows are his major extremity.

2.  The medical evidence shows that the Veteran's seronegative rheumatoid-like polyarthritis involves the right and left shoulders, right and left hands and fingers, right and left elbows, right and left wrists, right and left hips, right and left knees, right and left ankles, right and left feet and toes, lumbosacral spine, and cervical spine is manifested by chronic residuals resulting in limitation of motion and/or painful limited motion.


CONCLUSION OF LAW

The criteria for a 100 percent evaluation for seronegative rheumatoid-like polyarthritis of the shoulders, elbows, hands and fingers, wrists, hips, knees, ankles, feet and toes, cervical spine and lumbosacral spine have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.10, 4.25, 4.26, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5002-5201, 5206, 5207, 5215, 5228-5230, 5251-5253, 5237, 5260, 5261, 5271 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

In this decision, the Board grants a 100 percent evaluation for seronegative rheumatoid-like polyarthritis.  As this represents a complete grant of the benefit sought on appeal, no discussion of VA's duty to notify and assist is necessary.  

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal arises from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided.  38 C.F.R. § 4.14.  It is possible, however, for a Veteran to have separate and distinct manifestations attributable to the same injury, which would permit a rating under several diagnostic codes.  The critical element permitting the assignment of multiple ratings under several diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  

The Veteran's seronegative rheumatoid-like polyarthritis is currently rated as 60 percent disabling under Diagnostic Code 5002.  Under this code, the disability can be rated either as an active process, or, as chronic residuals, such as limitation of motion, under the appropriate diagnostic codes for the specific joints involved.  Rating the disability in this case as chronic residuals is more favorable to the Veteran as it results in a 100 percent evaluation.  

A November 2006 VA record notes arthritis, arthralgia, and myalgias in the bilateral lower extremities and a September 2006 VA record reflects complaints of stiffness in the ankles, knees, wrists and right elbow.  In addition, a May 2007 private record reflects low back pain and neck pain.  The October 2007 VA examination report notes that while no constitutional signs present, the Veteran was under treatment with Humera injections every two weeks for active rheumatoid arthritis.  A February 2008 VA record reflects pain in varying degrees in all joints, and limited motion in the shoulders and in the 2nd metacarpal phalangeal joints, bilaterally, was reported.  A May 2008 VA record notes swollen hands, feet and toes, and weak ankles, and a July 2008 A treatment record notes pain in the hands, knees, wrists, shoulders, ankles, and feet.  A February 2009 record reflects complaints of pain and stiffness in the hands, finger joints and shoulders.  

The February 2010 VA examination report reflects involvement of the hands and fingers, elbows, wrists, shoulders, hips, knees, ankles, feet and toes, lumbosacral spine, and cervical with limited and/or painful motion.  The limitation of motion that the Veteran demonstrated in the involved areas as a consequence of his chronic pain is reason to assign a 10 percent rating, even though not every area affected showed sufficient limitation of motion to otherwise warrant this rating.  Indeed, it is VA policy to recognize actually painful motion as warranting at least the minimum compensable rating.  38 C.F.R. § 4.59.  This provision is applicable to any orthopedic disability.  See Burton v. Shinseki, 25 Vet. App. 1 (2010); see also 38 C.F.R. §§4.59 (2011).  

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court has clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  

Under the laws administered by VA, disabilities of the shoulder, arm, wrist and hand are rated under 38 C.F.R. § 4.71a.  For rating purposes, a distinction is made between major (dominant) and minor musculoskeletal groups.  Handedness for the purpose of a dominant rating will be determined by the evidence of record, or by testing on VA examination. Only one hand shall be considered dominant.  The injured hand, or the most severely injured hand, of an ambidextrous individual will be considered the dominant hand for rating purposes. See 38 C.F.R. § 4.69.  Here, as the evidence shows that the Veteran is left-hand dominant, his left upper extremity is his major extremity for rating purposes.

The Board notes that in addition to the actual limited motion reported in the bilateral elbows, hands and fingers, wrists, hips, knees, ankles, feet and toes, each area warranting at least a 10 percent disability evaluation, as noted, the October 2007 VA examination report reflects shoulder injections every two weeks for pain, and both the October 2007 and February 2010 VA examination reports note an onset of pain with motion in the bilateral shoulders beginning at 90 degrees.  Based on the evidence in this case, and considering the Veteran's limitation of motion and pain, especially during flare-ups, the Board finds the right shoulder and left shoulder disabilities most closely approximate 40 and 20 percent disability evaluations, respectively.  In addition, the February 2010 VA examination report reflects cervical spine flexion to 40 degrees and thoracolumbar flexion to 70 degrees, warranting a separate 10 and 20 percent evaluations, respectively for each segment of the spine under 38 C.F.R. § 4.71a, Diagnostic Code 5237, Note (6) (2011).  Combining the above evaluations under 38 C.F.R. § 4.25, and given the application of the bilateral factor set forth in 38 C.F.R. § 4.26, results in a combined 95 percent rating, which is rounded to a single 100 percent disability rating under Diagnostic Code 5002.  Consequently, the benefits sought on appeal are granted.  


ORDER

A 100 percent disability evaluation for seronegative rheumatoid-like polyarthritis involving the hands and fingers, elbows, wrists, shoulders, hips, knees, ankles, feet and toes, lumbosacral spine, and cervical spine is granted, subject to the law and regulations governing payment of monetary benefits.  

REMAND

The Veteran asserts a higher rating is warranted for status post antrectomy, vagotomy, and Billroth I for peptic ulcer disease with mild dumping syndrome and gastroesophageal reflux.  The Veteran was afforded a VA examination in February 2010.  Since the examination report does not address the May 2007 private records noting fecal impaction was removed prior to colonoscopy, constipation due to stercoral ulcers in the rectum, ulcerative colitis for which medication was noted to be continued, or the diagnosis of diverticulitis following the colonoscopy, the report inadequate.  The Board notes that it is possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In addition, a December 2009 VA x-ray examination report notes mottled stool and a gas pattern.  Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As such, the Board has no discretion and must remand the claim.  

Finally, since the claims file is being returned it should be updated to include VA treatment records compiled since February 2010.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and ask him to identify all sources of VA and non-VA treatment for his claimed conditions.  He is asked to provide, or authorize VA to obtain, any and all non-duplicative treatment records pertaining to the claim on appeal.  

2.  Thereafter, the Veteran should be afforded an appropriate VA examination to determine the nature, extent and severity of his status post antrectomy, vagotomy, and Billroth I for peptic ulcer disease with mild dumping syndrome and gastro-esophageal reflux.  The claims folder and a copy of this remand must be made available to and reviewed by the examiner prior to the requested examination.  All necessary tests should be conducted.  The examiner should specifically state whether symptoms manifest as moderately severe (less than severe but with impairment of health manifested by anemia and weight loss; or recurrent incapacitating episodes averaging 10 days or more in duration at least four or more times per year); severe symptoms (pain only partially relieved by standard ulcer therapy, periodic vomiting, recurrent hematemesis or melena, with manifestations of weight loss productive of definite impairment of health; moderate; less frequent episodes of epigastric disorders with characteristic mild circulatory symptoms after meals but with diarrhea and weight loss; severe symptoms associated with nausea, sweating, circulatory disturbance after meals, diarrhea, hypoglycemic symptoms, and weight loss with malnutrition and anemia; or symptoms and confirmed diagnosis of alkaline gastritis or of confirmed persisting diarrhea; or demonstrably confirmative post-operative complications of stricture or continuing gastric retention.  The claims folder should be made available to the examiner for review before the examination. The examiner should note in the examination report that the claims folder and the remand have been reviewed.  All indicated tests and studies should be performed.  The examiner should set forth the complete rationale for all opinions expressed and conclusions reached in a legible report. 

3.  Then readjudicate the Veteran's appeal.  If any benefit sought remains denied the Veteran should be issued a supplemental statement of the case (SSOC) and given the opportunity to respond, and the claim should thereafter be returned to the Board, if in order. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


